Citation Nr: 0434465	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  99-04 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for chronic paranoid 
schizophrenia, currently rated as 70 percent disabling.

2.  Entitlement to an effective date prior to February 3, 
1995, for an award of service connection for chronic paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1979.  
The Board notes that the veteran and his spouse testified at 
a Board hearing at the RO in February 2001 before a Veterans 
Law Judge who is no longer employed by the Board.  By way of 
correspondence dated August 2004, the Board notified the 
veteran of the opportunity to have another hearing before a 
different Judge.  By way of correspondence dated September 
2004, the veteran indicated that he did not want another 
hearing.

In a June 5, 2001 decision, the Board of Veterans' Appeals 
(Board) determined that entitlement to an effective date 
earlier than February 3, 1995 for the award of service 
connection for chronic acquired psychiatric disability was 
not warranted.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans (Court).  In 
a May 14, 2004, decision, the Court vacated the Board's June 
5, 2001, decision and remanded the matters for further 
adjudication consistent with the decision.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

As noted above, the May 14, 2004, Court decision vacated the 
Board's June 5, 2001, decision and remanded for further 
adjudication consistent with the decision.  In particular, 
the Court decision noted that in February 1999 the veteran 
filed a notice of disagreement with the RO's September 1998 
rating decision granting service connection for chronic 
paranoid schizophrenia at a 70 percent disability rating.  
The Court noted that the February 1999 document filed by the 
veteran specifically voiced disagreement with the assignment 
of a 70 percent disability rating and expressed the desire to 
appeal this issue.  The Court mandated that appropriate 
action, including issuance of a statement of the case, is 
therefore necessary with regard to this issue.  38 C.F.R. 
§ 19.26 (2003).  The Court has made it clear that the proper 
course of action is to remand such matters to the RO.  
Manlincon v. West, 12, Vet.App. 238 (1999).

Additionally, the Court remanded the issue of deciding the 
finality of the March 1983 rating decision within the context 
of determining eligibility for an earlier effective date for 
the award of service connection for chronic paranoid 
schizophrenia.  The issue of determining the finality of the 
March 1983 rating decision has never been addressed by the 
RO-at least insofar as the veteran contends that his request 
for an extension of time tolled the period for filing an 
appeal.  Therefore, the Board finds that this issue must be 
remanded to the RO for initial consideration.  See Generally 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339, (Fed. Cir. 2003).

Thus, this case must be remanded to the RO for the following:

1.  The RO should take appropriate 
action, including issuance of a statement 
of the case, on the notice of 
disagreement initiated by the veteran 
from the September 1998 rating decision 
which assigned a 70 percent disability 
rating to his service-connected chronic 
paranoid schizophrenia disability.  The 
veteran and his representative should be 
clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal as to this 
issue.

2.  After affording the veteran the 
appropriate opportunity to respond, and 
after conducting any additional indicated 
development, the RO should adjudicate the 
earlier effective date issue on appeal 
considering all of the evidence and 
arguments of record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




